LACOMBE, ■ Circuit Judge
(after stating the facts). Taylor was the captain of the Cunard steamship Slavonia, which arrived at her pier in New York City early in the morning of October 10, 1905, at the end of a voyage from Fiume, Hungary. At the time of her arrival the place of landing designated under the statute by the immigration officers for aliens landing from a vessel was Ellis Island. When the Slavonia was at Fiume, one Elias Ramadonawich, an alien, shipped on her as third cook in the steerage kitchen. He had previously served on an Austrian ship, and showed his previous shipping papers when he signed the articles of the Slavonia. He shipped for the round trip; the terms of the articles being that he should not be paid off until he returned to Fiume. The amount of wages earned by him on his arrival in New York was less than $6.
. At a quarter of 6 o’clock in the evening of October 10th, after finishing his day’s work he reported to the head of his department that his work was finished, but asked no permission of him, or of any one else, to go ashore. He then went to his room and washed and dressed. After this, with two other members of the crew, he walked down the gang plank out on the pier and into West street. No one stopped him either on the gang plank or on the pier, or interfered in any way with his departure. So far as appears his record during the short time of his service was good. It was the rule of the ship that members of the crew whose records were good could go ashore after the day’s work *3was over; each department merely keeping enough of its force to do the necessary night duty. No ticket of leave or written permission to the seaman desiring to go ashore was issued, nor any means provided to inform the watchman at the gang plank or on the pier whether any of the crew seeking to go past him had permission to go ashore or not. It does not appear whether on the evening in question there was any watchman, but Ramadonawich saw none, and from defendant’s statement of the rule or custom of the ship when in port here it is not apparent that, if he had been there, it would have been his duty to make any inquiry before allowing any of crew to walk off the pier into the city streets.
Ramadonawich never returned to the ship, so that his landing became, as defendant’s counsel expresses it, “the ordinary desertion of a roving seaman in a foreign port.” The immigration officers first learned of his presence in this country from a letter dated November 10, 1905, received from the superintendent of the Flatbush Poorhouse. An inspector went in search of him, and found him (November 28th) in the Metropolitan Hospital, where he had been for 16 days. Evidently it did not take long for him to “become a public charge.”
The court instructed the jury that, under section 18, “if the captain of the ship does not use due precaution to shut off opportunity for * * * desertion and landing, due precaution to prevent the overt act which the alien does, then he would fall under the condemnation of the act.” Elsewhere he instructed them:
■‘It is Ms duty to exorcise the care that any good business man in that occupation would exercise; take the precautions that such a man would take •usd see to it that men who are aliens and part of his crew, if allowed lo go ashore, should be allowed to do so under such rules, discipline, and restraint .is would tend to bring them back to the ship. Now, if the captain lias done that he has done his whole duty, and that is the essential thing for you to grasp and say what would a typical business man in that occupation have done .aider those circumstances.”
This seems to us an entirely fair and reasonable construction of this •.-cctiou. It gives force to all the clauses of its single sentence, coupling the penal provisions against permitting to land with the provisions requiring the adoption of due precautions against such landing, and thus making the test of-offense committed, not the alien’s mere landing, hut the failure to adopt due precautions to prevent it. The statute certainly was not intended to make the owners, officers, and agents insurers against the escape of every alien who might be on board the vessel when she reached this port, and the language used does not require so harsh a construction. The careful and prudent man, who can satisfy a jury that he adopted precautions reasonably adequate to prevent the landing, need be under no apprehension that he incurs a penalty whenever an alien who has arrived in his ship steps ashore.
There was evidence which is discussed in the briefs as to the desertion of seamen generally in the port of New York, as to granting shore leave, and as to the extent to which seamen can be confined to me ship. None of this need be considered here. Tt deals with the raestion whether due precautions were taken, and that question was .me wholly for the jury under proper instructions.
*4The main contention of plaintiff in error is that the word "alien,” in section 18, does not include seamen. The reasons why we do not find-this contention persuasive may be briefly stated:
The word “alien” is a broad one, with a definition wholly unambiguous and clearly understood by all, lawyers and laymen alike. To warrant a construction which will restrict the meaning of such a word deliberately selected by the draftsman of a statute, there must be something highly persuasive to show an intent not as far reaching as the use of such a word would import. The Supreme Court, in Holy Trinity Church v. U. S., 143 U. S. 457, 12 Sup. Ct. 511, 36 L. Ed. 226, construing an earlier immigration statute,' found that certain broad language used therein should be given a restricted meaning, because of the “familiar rule that a thing may be within the letter of the statute and yet not within its spirit, nor within the intention of its makers.” But, as was subsequently pointed out by the same court, such cases are few and exceptional, and only arise when there are cogent reasons for believing that the letter does not fully and accurately disclose the intent, for the “lawmaker is presumed to know the meaning of words and the rules of grammar.” As in that case (U. S. v. Goldenberg, 168 U. S. 95, 18 Sup. Ct. 3, 42 L. Ed. 394), so in this, the language of the act, interpreted in its ordinary sense, “does not offend the moral sense. Holy Trinity Church v. U. S., 143 U. S. 457, 12 Sup. Ct. 511, 36 L. Ed. 226. It involves no injustice, oppression, or absurdity. U. S. v. Kirby, 7 Wall. 482, 19 L. Ed. 278; McKee v. U. S., 164 U. S. 287, 17 Sup. Ct. 92, 41 L. Ed. 437.”
It may safely be assumed that the surest guide to the intent of a legislative body will be found in the recorded action of that body itself. Examination of these so-called “immigration statutes” discloses the fact that they have been frequently amended and recast, almost always in the direction of a more drastic exclusion. A review of some of these changes, following decisions of the courts which tended to relax the provisions of earlier acts, will be found in Re Ellis (C. C.) 124 Fed. 637. Turning, then, to the statute book, we find that section 18 of the act of 1903 (now under consideration) substantially're-enacts part of section 8 of the act of March 3, 1891. Act March 3, 1891, c. 551, 26 Stat. 1085 [U. S. Comp. St. 1901, p. 1298]. In the earlier statute it was made the duty of officers of vessels to adopt due precautions to prevent the landing “of any alien immigrant.” The later statute makes it the duty of these officers to prevent the landing “of any alien” (omitting the word “immigrant”). “Alien immigrant” is a less comprehensive term than “alien,” and, when it is deliberately, discarded for the broader term, the change is highly significant. That the change was deliberate is also apparent. It was no single instance which might be accounted for by some clerical oversight. In sections 12, 13, 17, 20 the term “alien” was substituted for the term “alien immigrant” found in earlier acts. See section 8, Act March 3, 1891; sections 1, 2, 6, Act March 3, 1893; Act Oct. 19, 1888, c. 1210, 26 Stat. 566 [U. S. Comp. St. 1901, p. 1294]. Significantly, also, the act refers, in section 2, to the “admission,” not the “immigration,” of the excluded classes of aliens; in section 3 to the “importation,” not merely the “immigration,” of prostitutes; in sections 4, 5, and 6 to “importa*5tion or migration” of contract laborers; in section 9 to the “bringing to the United States of any alien afflicted with a loathsome or contagious disease”; in sections 1¾ and 13 to the “arrival of any alien”; in section 19 to “all aliens brought into this country in violation of law” ; in section 20 to “any alien who shall come into the United States in violation of law”; in section 24 to “the right of any alien to enter the United States”; and in section 38 to the permitting of any “person who disbelieves in * * * organized government * * * to enter the United States.” Such action by Congress would seem to indicate an intent to use the word “alien” in its ordinary and comprehensive meaning.
The diligence of counsel on both sides has submitted excerpts from the reports of committees and the debates in Congress upon this act while on its passage. It is sufficient to refer to them without quoting. They clearly indicate that Congress was satisfied that the use of the word “immigrant” had given rise to a construction of the earlier acts which rendered them inadequate to accomplish their purpose, and made it necessary to adopt the broader term “alien.” 57th Congress, 1st Sess., 9 Sen. Rep. No. 2119; Congressional Record 57th Congress, 1st Sess. vol. 35, pt. 6, p. 5764; 57th Congress 1st Sess. H. R. Rep. No. 982; Congressional Rec. 57th Congress, 1st Sess. p. 5763; Congressional Record, 9 Sen. R. No. 2119, p. 137; Congressional Record 57th Congress, 1st Sess. p. 5816; 57th Congress, 1st Sess. 9 Sen. Rep. No. 2119, p. 135; 57th Congress, 1st Sess. Sen. Rep. No. 2119, pp. 152, 130; 57th Congress, 2d Sess. 37; Congressional Record, pt. 1, pp. 135, 136. In view of such an illumination as to the intent of Congress, the mere circumstance that the title is “An act to regulate the immigration of aliens into the United States” is immaterial.
The reasons urged by plaintiff in error for construing the section so as to read “aliens, other than bona fide members of a ship’s crew,” may next be considered. It is suggested that the crew of a vessel cannot properly be held to be “brought to the United States” by such vessel, because the word “bring” is used in the sense of “import.” Cunard Co. v. Stranahan (C. C.) 134 Ted. 318. We do not see why seamen, who upon arrival become “importations” by leaving the ship and entering into the general body of resident population, are not “brought” here by the vessel as much as its passengers are.
It is next suggested that the statute, if held to cover seamen, would be so harsh and oppressive that it cannot be supposed that Congress would have passed such an act; and it'is argued that every time an alien seaman or officer went ashore to report to his ship’s owner, or to the consul, or to the customs authorities, the master would be liable to fine and imprisonment. This puts an unreasonable construction on the act. The offense is failure to provide due precautions against landing. It could not be held that there was any such failure where a trusted and apparently trustworthy officer or seaman was thus engaged temporarily on shore about the ship’s business. Where a Chinese exclusion act made it a misdemeanor for the master of a vessel “to land or permit to be landed” any Chinese laborer, it was held that Chinese seamen would have the “right to be on shore temporarily, and not otherwise employed than in the, business of the vessel during her stay in port.” *6In re Moncan (C. C.) 14 Fed. 44. See, also, In re Ah Kee (D. C.) 22 Fed. 519, In re Jam (D. C.) 101 Fed. 989.
Reference is made to U. S. v. Burke (C. C.) 99 Fed. 895, and Moffit v. U. S., 128 Fed. 375, 63 C. C. A. 117, as holding that the term “all aliens” did not include seamen. The opinions in both these cases show clearly that the conclusion of the court was induced by the circumstance that the statutes down to that date (1891) were directed only against the admission of “alien immigrants”; but, as we have seen, the present act is textually, and apparently intentionally, of broader scope.
Attention is called to various sections of the act providing that the master shall deliver to the customs officers lists or manifests, which shall state as to each alien his name and sex, whether he has a ticket to final destination, and whether the alien has paid his own passage; that all aliens arriving by water shall'be listed in convenient groups, and each head of a family given a tag or ticket of identification; and that the immigration officers may temporarily remove the aliens so listed for examination. And comment is made on the absurdity of requiring the captain with all the officers and crew of a foreign ship, manned wholly by aliens, to list and tag themselves and proceed to Filis Island leaving the ship without any persons in charge even to watch her, much less to work and navigate her. These difficulties, however, are more apparent than real. When a vessel brings to this country aliens, who, by coming aboard as passengers under no contract to return, have advised the captain .that upon arrival they expect to leave’ the ship permanently and disappear into the general body of the population, he must take the steps to assist the immigration officers which these sections require; but where he is not thus advised, as in the case of a seaman of his crew who has signed articles for return voyage, he will discharge his full* duty if he adopts due precautions to prevent that alien from effecting a landing which will defeat the objects of the statute by enabling him to become a part of the national population without having first been passed by the examining officers.
We find no error in the refusal of the court to allow testimony as to the practice of the immigration office, and as to its recommendations touching further legislation. Departmental construction is of value only in construing ambiguous provisions of statute, but we find no ambiguity in section 18. Nor do we find merit in the contention that the .testimony was insufficient to support the verdict. In the case of an alien who had been "a permanent member of the crew for years, proud it may be of his ship,- and loyal to her flag, careful never to abuse any privilege of shore leave, it might be sufficient to let him go and come as he pleased while the ship was in port; but the same latitude in the case of an unknown alien of some pther nationality than the ship, who was no sailorman, but merely a scullion or a waiter, might well be found to constitute a failure to adopt due precautions. The question was properly submitted to the jury under a charge which carefully instructed them in all essential points and which was not excepted to. There was no error in refusing a request to instruct them further that they might consider whether refusal of shore leave would tend to .increase or diminish desertions. That was not the question for them to decide. They were substantially instructed that they could *7not convict, unless they found that there was precautions which a reasonable man would have adopted, but which the captain failed to take. The last request made on behalf of defendant (they are not numbered) merely stated this proposition in another form.
Upon cross-examination the defendant was asked whether during the trip of the Slavonia then under consideration, and during her stay in New York October 10th to October 17th, 22 other alien seamen besides Ramadonawitch did not desert the ship. Counsel objected to this as immaterial, and because an answer would require defendant to incriminate himself as to other crimes. Objection was overruled, and exception reserved. The question of privilege is not before this court, since the witness did not stand on his privilege, but answered the question. Morgan v. Halberstadt, 60 Ted. 592, 9 C. C. A. 147. The testimony was clearly relevant to the main issue in the cause, namely, whether during the stay of the Slavonia in this port Capt. Taylor was adopting due precautions to prevent the landing of aliens from his ship. Information as to all the circumstances would certainly be helpful towards a conclusion, and there is no provision of law which would require the exclusion of such testimony on the theory that it tended to show the commission of other offenses against the same statute. Packer v. U. S., 106 Fed. 906, 46 C. C. A. 35.
The judgment is affirmed.